      Case 1:14-cv-07694-LJL-JLC Document 251 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YIEN-KOO KING,
                                   Plaintiff,
              -against-                                            1:14-Civ-07694-(LJL) (JLC)
ANDREW WANG, SHOU-KUNG WANG, BAO WU
TANG, JIAN BAO GALLERY, ANTHONY CHOU,
CHEN-MEI LIN, WEI ZHENG, YE YONG-QING, YUE
DA-JIN and JOHN DOES 1-9,
                                   Defendants.



                  NOTICE OF PLAINTIFF’S OMNIBUS MOTIONS
                                 IN LIMINE


       PLEASE TAKE NOTICE, that plaintiff Yien-Koo Wang King (the “Plaintiff”), by

and through her undersigned counsel, shall move this Court, before the Honorable Lewis

J. Liman, at a date and time to be set by the Court, at the United States Courthouse located

at 500 Pearl Street, Courtroom 15C, New York, New York, upon the accompanying

Omnibus Memorandum of Law in Support of Motions in Limine, dated April 9, 2021,

and the Declaration of Timothy Savitsky in Support of Motion, dated April 9, 2021, and

the exhibits thereto, and upon all prior pleadings and proceedings herein, for an order

pursuant to Fed. R. Evid. Rules 401, 402, 403, 801(d), 803(17), 803(18), and 807 and Fed. R.

Civ. P. Rule 26(a)(2)(c). The motions seek: (1) to apply the doctrine of collateral estoppel

to certain issues previously determined in the New York County Surrogate’s Court and

Supreme Court; (2) to preclude evidence of purported misconduct by Plaintiff and/or

her husband from trial; (3) to determine that certain art records and photographs are not
      Case 1:14-cv-07694-LJL-JLC Document 251 Filed 04/09/21 Page 2 of 2




barred by the rule against hearsay and are admissible; (4) to preclude certain opinions of

a non-retained expert; and (5) for such other and further relief as the Court deems just.

      Dated: New York, New York
            April 9, 2021
                                         By: /s/Timothy Savitsky
                                         SAM P. ISRAEL, P.C.
                                         Sam P. Israel (SPI0270)
                                         Timothy Savitsky (TS6683)
                                         180 Maiden Lane, 6th Floor
                                         New York, New York 10006
                                         T: 646-787-9880 | F: 646-787-9886
                                         E: admin@spi-pc.com
                                         Counsel for Plaintiff Yien-Koo King




To:   All parties of record via ECF




                                                                                            2
